Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 1 of 18

ATTACHMENT A
 

a
1:2ODWAOAGANDICE Botumient PE Filed OS/PU426- PAgé-2 6f18 7-S
Superior Court

=

=

nce Fer
Thomas Mau
ia
Dupe re
ali River folize
Fall River

4

MPLALZTN JT.

 

 

Jur Ppa emande

INTRoODUC O

 

This action is breuvah
ntonio M. ainst the herei

d ave viol,

 
 

 

fase 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 3 of 18

includ { igh el L, 4 t
Z
cted rig)
der S AXS a &
avious to $j Ur ou g
jachuding the To ssavlt, Freed, Fredy
on anc ie MaSfclous
cy o ate
Fi Fion of Ment | ank Emetiona
Co “ cfiorly * sulff yn

aad substan til ») urs an
Jucling Phe Fe 4h

ticle trem Plat as}

Pp

This action | thorice

United States of Americ
 

Acticles ant Amencaras tts taaluclin g Ma. GZ LC. 258,

 

le FRA, and ¥F2 OGscss I9gs3

 

This Cowrt hb ae. AF. SF Sos or F- Fs

  
 

 

 

 

MiGl cc. 22S 4 FS: Ci. SP Se Ss

 

a a 213 MO. = 2747). -

 

Briste ) ‘= 2e€ ciel Cow "ae ‘= fA< eppreopriatS

 

 

venve fer fois aetion pyecsvan t Fe MeEz <—. 223F ]

 

£7, ec 2y23j)AC Cc. ZjiAt Fjpe Ss.

 

 

PAB TT ES

 

 

 

 

Ch) PLATZ WV FIFE Antenro AN. Breaco. FSS
- —

 

Over ei

 

 

jn Fell River Mewssachese fs O2ZT7= =, cow ore Hy.

 

at = BB an ihe Stre<f tn Nor feo fhe, RA one eZ matilne «a Che

 

 

 

unkneoun > Ss aL peli ce oKGce- we 5 thr the = SOF ~e_ 9

 

Rizce Depuctment Ga fell 2? cers aT an uh ee

 

 

wilislh , bef Pew Tow eof Ser Lf ceo =]

 

 

 

 

aod Garde Hae Pleat ntZfE hy, false and wren ofl whiiiewn ge

anf acWens

 

 

Case 1:2 b-cx-1d6d-Ddc Document 1-1 Filed|02 Ad 20 Page 4 of 18

 

Defendany, Lawrence ferre7?rey resjHence unkwaocxs+7,
—7-

is =<. ho ReeEe orn, with phe sume Fel) Lire — feliac&= Cee cA =

 

Svpewisen/super/er responsible Fo p- training ex l? <2

 

astons ef Te Ce Ais - Hoard

 

 

 

 

 

 

 
 

 

OW OOO ee
‘Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 5 of 18

  

     
  
 

a

 
 
    
 
 

i”

if Licer

o

 

   

ce WN known

>

    

Defen faint: CF

Ss

HA,

   
       

€

  
Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 6 of 18

FACTS

 

 

FB) On o- about Apcil 4, ZOsE, at or whet [920 hous

 

F229 pi2., the Plat wtiEeratered Ais fLopelh ty

 

located ai 77 Helclen Street 3, 12 Fa LL River Mussachuce

 

 

with his GMC SIERRA SLE 4 K4SUY

 

 

Inside the Plaintitts SUY were Var? ous ems
aod val luables including irre placable ptems of

 

idee ys sentimental and svt be Aature, namely the
Plninti Es Mother's personas belongings jncluding

 

 

her cle thing _emeliry sank Pcncasgpa tail a Bos,

 

 

(GD The Fleet ati wy Z. AA Z ccheer

 

© ty frem Saeine+ Anne G Hospi tol —

Hendin ns tes his Mather. 7 Diy Frill Ricec § fo - PYpeses of

 

 

attend ing yo the use If being and ands tod medical wees

 

of his ac atecs PLT formenc “an Pannt Ge Branco,

 

 

 

 

ie ian tg Hs ftps ead driveway the Plaintiff

04) Loe Nk foun

 

 

ach a Hh tel 4 rye ty: th hee Fulf Rie police

 

 

we bicles, whe Like Ph ire ve vet fin “the aly bt with Ao light onr2

 

 

UAE poittiond agprowimutely 20 Cowenty be et fake
the Ph win #5 Cs A ee Facing out tow me entrance and

 

reckless ly yd no pecpese or business bets 4 jin Sheat

 

1 fo e an a AOU heiao

 

purposes an mmtives.

 

 

 

 
 

 

case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 7 of 18

en 2a r”) f ater ts
edfc / ce. iv « f
Ze i ‘e 5 S52 and

bucia aslo beh 2 seve ref

-

e

 
 

|
1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 8 of 18

 
  
  

d parked ft curbc fel
his

One £ +¢-From the

 
  
   

 

  

clvuew

 

   
 
 

¢

Veci

     
   
   

Ae seh

   

wt

  
   
  
  

   
  
 
  
 
  

 

vide fpod

 

Fd

ould |

 

4

Is

ait),
O- officer

  
   
 

    

   

ut Plo ln K€ he

e€

    

re

  
    
  

he

“

/

in Ai FE

      
   

  

Lr

  
    
  

af

e

FLASHED and n

   
    
   

r

bf

Hoard ‘wad
4 4

  
    
  
 

  

cou]

  

  

 

roa ched PL Jat f hander

wand Phen

   
— "5. 4 ee a

Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 9 of 18

Plaintiff, repeateWlhy deny’ n§ Plaintihs regve ts fh f- his

 

Sl istecs be alloweck £ rececve her medi aSjor atonce,

 

and refusing to expl~ir why police lied to Bliatt tt

 

 

 

at Plainti fs property chiar: coer alhg Daintitt dare leaving

 

 

 

>

2) fol? 1ce then violeathy fo seed Lilat?¥f ind Lhe police

 

 

SUV operated by, Hund fn ing J inti he have b7 [ vel7e Je
aad canker abandechan Eielden Greel, aad afler on

 

 

 

couple mater gaceckel to rhe police shies ga leasent Street

 

©) Shetty etheracrisiog ot police shafion Hue cd bok Plaintit¥ to |

 

 

 

sveplic secs san Rel Siatt bts nal Sk A wintitts

 

 

 

ocketa ud feceibly grabbe mi SEuUee ced L/int pricete

red } Hie Heaton tte key cing a ith
Moen ot A Z 1 i

 

the Eliot Hs pocket all Fre in presence of Seargant Mouceth.

 

en
Varn o ke +

wth PliintiHs keys, be bhe nd Poe hie rgnorting Pla? ntefts

og

 

pleas that Ais hrs lite has Jn sLacigent ibook her med instion,

 

 

wil contis cutling keys that police never roche ed Fo Flerian ref,
£ t pals Af.

 

 

 

immebistely refuel trea, EA She duy the es dee tLe

 

 

the eppocka do reheon de bie pomp erty fe hee Loed abot
te ee foe 1a Mey 15, 2osy , Fell ting PlainXits further

 

Het polite. did net have he iH, the Cea,

 

 

 

| aver the Plain dA dens on orabot-Apcil9, 2olbsand
1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 10 of 18

oli e ld pot ell Ui a tits ev where Hh
ah

 

S e€ Pla i wt FF he has been ul th hnea re
ince arncdhof whe abet
not Je hie

Ie in
low
Iwi nF,

n ec about December ZOIEG lutati
tT £5 ( \ cer.
movita tvo 4 rn Apri. 20/6 b
n * on ae

€ Zo
ing 70 Wilh ruer We he

 

plopetty«
Ge 7

 

awnevwery 2 ZO]

 

7 n 7H Crlouvs curr

| Coualywable contents he 1 bowery a yy nied On or gbhoust
O ie by Tech Service Center
jn actin hot Te zy oP

 

 
1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 11 of 18

olice and whe Fal/ River police had contrac
nN Octeber 7, ZOI6 Be actal date of towing.
2 e PhlatnHts vehicle, Tt co ats
wreplocable und jrvalvable natvre. ank Con Feats
long far Platnrt if E Beloved lute Merther
tra

=
mren n 4,

CAUSES OF ACTION

 

Pla nt Ife
n éers —<

OVA/T ZL ASSAULT

 

 

utd fevll= arag re 4
jnatte

 

ank bode)

“rT

 

 

DAfwnleal

five

 
 

Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 12 of 18

actions Wie fe loelhy and or colle tive ly as savl ft

 

and put Plryinttfl bn fear of both Spiccheaclon nn Le

 

life.

 

 

WHEREFORE Plaintiff Antoaolo M. Branco clemand s

 

 

Ju dgemen Ggninst all de dervel goin ty ye She Ame win fF of

¥ |, I37,, S00,°° each.

 

 

COUNT TI FRAVD

 

 

34 ) The Pl atin tHE repeats and realles e_s pacagrughs

 

 

J- 33 as LE expressly sof fo % full, hereinawlter-

 

BS) Defendant Huacd did by his wilfully dece ited

 

statements fruvdvlently induce the Plafg ati PFE fr to

 

 

 

potonly not cate rin a Desin Fh residence botalso
remains OS iwtifts vehie [e aang (fs contenhk from Se

 

Pla lati fF p rope cty causing their Pirngi c Joss.

 

=

 

=

 

 

36) Defendants Perry ew, Mavre# 7, Muwes 2e, Dupere,
Fal/ River Piltee sol Liby of full River elidl by hein

 

wc tions indtvitbealhy And or collectivef a

 

 

proceed xe fray dulenthy fvdoe € Ihe Potot bb (nto

a estructive conseyuences,

 

 

LWERE Foret Plaintift An fovrr0 M, Srerco clecvie salle

 

 

a ageent ayolees Fadl defendents § 1 the ame eine

ot 9 Soo,” ° each,

 

 

 

I

 
 

1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 13 of 18

CLOU DE U/
F PROPERTY

 

 

7 < ad re alle cc rn
1-236 as ) faatterz

368 Defendan usd ele hic were Za

#

i e

ate
i I] de FIT ee
OO oOo

 
Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 14 of 18

GU) Defeadunts Heaed Fecclra = Mavre th,

 

Rucine Dupere, Full River police, gun Lk

 

Li ty of Fill River os Supe rte and agerrts

 

 

 

% sabreHting fadivilvally and lhe ctively ke
mnjure the Pliati Fé dil by Heir wilt Ss]

 

and cle Wid US acts inbviduuthy and co Mex tively

 

injuce the Haintitt-

 

 

WHEREFORE Hainti ff Antonio 14, Brenco

 

Dvn ce ike judlgemeny aguinsall defendunk

 

 

So the ancvnat of £ hy 797, SOO," Lach,

 

 

CoJMT SK CONVERSZON

 

 

42 bein FICK ts an leges
Dessenads l-4/ as if expressly set fort

 

 

fully herrinaf fe fe

 

 

f- De feadunt Huart! Aik by his wi MEI

 

 

acts fo forte Piet ntitl to remove Plaintiffs propelhy

 

 

from wlll calts chiveway an pepe or)
cfree fl under A eut fe arrest or Phz ntPtkS
\ a“ ns deprive aol desteoy rishtel ewer PeirHi tls

tl pees¢ nal ple p ety

i

 

|

 

| wetS Mavre Hz wCINE, Deper-2 ,
—_@B Deteade ferveirs, MavreHe, Recine,

Fall Rice Police wal Cty of Fall River “Aad by

| ll Wrekin Lend bath Berend p. nd Lu hax Lue collaberedion., . conspire. to

 

 

 

| |
Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 15 of 18

 

pucpotute fo dey Vv ve the FLW AA FE and dikby
dhe pn’ ice the Plain tif€ oF Lis property,

 

 

WHERE FORE Ploeg nH fF Antease Me Bronce

 

Wh camsnhi j< De emnerrl AA’ last afl LePendeaatr ji I thie

 

 

 

amemnt of 1,997 S007? each.

 

COUNT VI EmoTtoval DISTRESS

 

 

 

 

—_—o—

 

 

l-44 es fF x | cefnof ters

 

 

Fo) De fenf ent t He ard did nw fly unl careless/\/

 

 

 

act uath total disregard Gr Pf Pint ati fs properly
| anh tota) discn garek for- phe we)/ dei vy aad Is fe oe

 

| Plast End _P. Platelets loved ones and by such

 

grossly bbiersane: naoty + and reckders acke dd

 

fot ember Mstcess vpan the Plnint Feu sty

 

 

Bre PlainhfE - suffer pecmaner rr t sarToue pers a,

 

 

 

injuctes Jrsludien pein and sv AFering, , anate asin

acid poland anguish, ethan rcs meet, hemiléctiory niente d

 

unl phys feo du nag CS and enol oval dewey es ee ttly

 

| pleysdesd marie stkjons L _

 

 

ay 7
[oats __ (4D Deteulaats Feyrefrey, Mavrefff, Runcie, Depere,

Yaad Diver Fo lbce , and Oy of Fal Rbree— Sid by re

 

 

 

a II fadrvtd ced and or collective acts paflect coatimal disfresr
eee leper Asin E cutcbny Plaintiff fo setter permanent —
 

Case 1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 16 of 18

|
|
|

erronal § ; 46,

a
erro

       

WHEREFORE, Plusmo Aatento a

c

ATTAHMENT, Teus TEE PROcE
A 2 Ec RS HEP

 

 

 

OY CZIVE ELIT EF

 

The Plaintiff re ents anak all
 

 

1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 17 of 18

flaintifE is Court fey prince Hee.
“ ea L cf jh

 
 

- : EE ESET oO
1:20-cv-10264-DJC Document 1-1 Filed 02/11/20 Page 18 of 18

17

tithe &

Za Clarle Sreef
OQ

 

 

 
